This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. A-1-CA-37412

 5 ALBERT BARNETT,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF CIBOLA COUNTY
 8 Pedro Gabaldon Rael, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellant

12 Bennett J. Baur, Chief Public Defender
13 William A. O’Connell, Assistant Public Defender
14 Santa Fe, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    The State appeals from the district court’s order excluding witnesses. We issued

19 a notice of proposed summary disposition proposing to reverse and remand, and
1 Defendant Albert Barnett has filed a response indicating that he does not oppose our

2 proposed summary disposition. Accordingly, for the reasons stated in our notice of

3 proposed summary disposition, we reverse and remand this case to the district court.

4   {2}   IT IS SO ORDERED.


5                                        ______________________________
6                                        LINDA M. VANZI, Chief Judge


7 WE CONCUR:



8 ____________________________
9 M. MONICA ZAMORA, Judge



10 ____________________________
11 J. MILES HANISEE, Judge




                                           2